The full court, having reviewed the file of the matter, is not satisfied with the record. The trial court's judgment does not state where the incident occured, the specific acts of negligence which gives rise to liability or the items of damage included in the judgment. In order to fully review a trial court's judgment there must be findings of fact and conclusions of law which give reasons for a judgment and support the grounds for judgments.
Therefore this cause is REMANDED to the Window Rock District Court for the entry of more complete findings of fact and conclusion of law.
Upon the entry of findings and conclusions the parties may move the court for a further hearing on appeal.